        Case 5:19-cv-00392-MTT Document 100 Filed 11/20/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

 ANNA LANGE,                       )
                                   )
       Plaintiff,                  )
                                   )
 v.                                )                  CIVIL ACTION NO.
                                   )                  5:19-CV-00392-MTT
 HOUSTON COUNTY, GEORGIA; and )
 Houston County Sheriff CULLEN )
 TALTON, in his official capacity, )
                                   )
       Defendants.                 )

                  CONSENT ORDER FOR EXPEDITED DISCOVERY

       Plaintiff and Defendants jointly propose this Consent Order for Expedited

Discovery. Plaintiff filed her Amended Complaint (Doc. 56) and her Superseding Motion

for Preliminary Injunction (Doc. 57) on April 10, 2020. Defendants filed Motions to

Dismiss (Doc. 61 and 62) on May 11, 2020. The Court held a hearing on Defendants’

potentially fully-dispositive Motions on August 19, 2020, and issued an Order granting in

part and denying in part the Motions on October 30, 2020 (Doc. 89). Plaintiff now seeks

expedited discovery to support her Superseding Motion for Preliminary Injunction, and the

parties have worked together to identify the scope and parameters of such discovery as set

forth below:

       1.      Expedited discovery shall be limited in scope to the issue of Defendants’

alleged discriminatory intent under the remaining claims, and Defendants’ defenses to such

alleged intent;
        Case 5:19-cv-00392-MTT Document 100 Filed 11/20/20 Page 2 of 3




       2.     The parties may immediately serve up to a total of 5 written interrogatories

per party, which must be answered within twenty (20) business days of service;

       3.     The parties may immediately serve up to a total of 5 requests for admission

per party, which must be answered within twenty (20) business days of service;

       4.     The parties may immediately serve up to a total of 5 requests for production

of documents per party. Any documents requested in such requests for production must be

produced within twenty (20) business days of service.

       5.     The parties may immediately notice up to 5 depositions per side, which shall

be subject to the following conditions:

              a.     a deposition must be completed within forty (40) business days of

       service of the notice;

              b.     depositions may be taken by remote means;

              c.     in light of the limited scope of discovery, each deposition shall be

       limited to no more than 3 hours and 30 minutes;

              d.     any deponent may be subject to a second deposition after expedited

       discovery, which shall be limited in duration to seven hours minus the duration of

       the expedited discovery deposition (Local Rule 30.2, M.D. Ga.);

       6.     The parties may immediately serve subpoenas on relevant non-parties and

any documents requested in such subpoenas must be produced within fifteen (15) business

days of service. Any documents produced by third-parties shall be shared with all parties

within three (3) business days.



                                           -2-
        Case 5:19-cv-00392-MTT Document 100 Filed 11/20/20 Page 3 of 3




       7.     The parties may serve deposition notices and written discovery requests

allowed by this Order via email and such service is effective on the day the service is made;

and

       8.     The parties may agree to extend the internal deadlines above without Court

approval. All expedited discovery on the issue of discriminatory intent must be completed

by February 26, 2021.


      SO ORDERED, this 20th day of November, 2020.

                                           S/ Marc T. Treadwell
                                           MARC T. TREADWELL, CHIEF JUDGE
                                           UNITED STATES DISTRICT COURT




                                             -3-
